Title: From Thomas Jefferson to —— Cabot, 24 July 1784
From: Jefferson, Thomas
To: Cabot, George



  
Dear Sir
Ship Ceres off Scilly July 24. 1784.

I deliver to Mr. Tracy to be returned to you the copy of Don Quixot which you were so obliging as to lend me: for which I return you many thanks. The winds have been so propitious as to let me get through one
 volume only: yet this has so far done away the difficulties of the language as that I shall be able to pursue it on shore with pleasure. I have found it a very advantageous disposal of time which could have been applied to no other use, and would have hung heavily on my hands.
It would give me great pleasure to have opportunities suggested to me of rendering you any service personally in my power, and at all times to hear from you either on private or public subjects, being with real esteem Dr Sir Your most obedt. & most humble servt

Th: Jefferson

